DETAILED ACTION

Response to Arguments
Applicant's arguments (“REMARKS”) filed January 13, 2022 have been fully considered and they are persuasive.
The rejection of the claims under 35 U.S.C. § 103 has been withdrawn in view of the Applicant’s arguments presented on pp. 6-8 of the REMARKS.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/13/2022 and 6/03/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In the conventional art, policy decision points may be too narrowly tailored or too general (e.g. broad) designed. The claimed invention is directed to building policies using “namespaces” that contain domain-specific policy grammar to alleviate the tradeoff between purpose built and general purpose-built policies. See pg. 7, lines 9-22 of the filed specification.
The most relevant subject matter to the claimed invention is the field of domain-specific language (DSL). The prior arts related to the claimed invention that discuss network security policies defined using DSL are:
Caramujo J, Rodrigues da Silva A, Monfared S, Ribeiro A, Calado P, Breaux T. RSL-IL4Privacy: a domain-specific language for the rigorous specification of privacy policies. Requirements Engineering. 2019 Mar; 24(1):1-26. (Discloses RSL-IL4Privacy, which is a domain-specific language that allows policy authors to specify privacy policies by providing several constructs, such as the data type, data recipient, and document privacy-related requirements. See pg. 2.)
H. Hamdi, M. Mosbah and A. Bouhoula, "A Domain Specific Language for Securing Distributed Systems," 2007 Second International Conference on Systems and Networks Communications (ICSNC 2007), 2007, pp. 76-76, doi: 10.1109/ICSNC.2007.2. (Discloses a domain-specific language approach that takes the middle road between special-purpose language and general-purpose language in security policies. A policy programming language (PPL) is used to specify provisioning and authorization requirements of distributed applications. See Abstract, 1 Introduction, & 3.3 An Overview of PPL.)
US 2016/0119379 (Policy rules are specified using domain-specific scripting language, wherein the language’s vocabulary specifies context based on the ontology of business activity. See [0154]-[0157])
US 2017/0244761 (A policy is generated, by an operator, based on selected objects of a node. Policies can be written in a domain specific language and can identify domain-specific objects. See [0029] & [0037])
US 2018/0027006 (Domain-specific language enables policies to be expressed in appropriate domains. See [0363].)
Therefore, the subject matter of “domain-specific policy grammar” (e.g. DSL) was well-known in the art. Furthermore, the concept of generating/obtaining polices in response to access requests were also a known concept. For example, a request for access by an endpoint device may be quickly analyzed by an enterprise server. An authorization server generates rule sets based on a policy corresponding to the access request and provided to the enterprise server. The enterprise server uses the rule set to approve or deny the request. See [0024] of US 2016/0352739. In another example, an access policy identification from an access request is retrieved. The access policy data corresponding to the identification is retrieved, along with client characteristics data of the access requestor. The access policy data and the client characteristics data are compared to determine if they satisfy access policy rules. See [0092]-[0101], [0114], & Fig. 3 of US 2018/0115550.
However, the cited prior arts do not disclose, or reasonably suggest, receiving a request with one or more attributes, and “identifying” and “determining” a “namespace…that corresponds to the one or more attributes of the request”, wherein the namespaces have “domain-specific policy grammar” used to generate a “domain-specific policy to apply to the request”. Therefore, the claimed invention is allowable over the cited prior arts.
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore, the Examiner must interpret the claimed terms as found in the Specifications of the instant application. Clearly, almost all the general terms in the claims may have multiple meanings. So, where a claim term is "susceptible to various meanings...the inventor's lexicography must prevail..." Id. Using these definitions for the claims, the claimed invention was not reasonable found in the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B LEUNG whose telephone number is (571)270-1453. The examiner can normally be reached Mon - Thurs: 10am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG KIM can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        8-22-2022